Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 1 of 13




                  Exhibit 17
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 2 of 13




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,

                         Plaintiffs,

                 v.                                 No. 1:20-cv-04260-JGK

 UNITED STATES DEPARTMENT OF
 EDUCATION, et al.,

                         Defendants.


                        DECLARATION OF VICTORIA A. AJIBADE

        1.      I, Victoria A. Ajibade, Esq., pursuant to 28 U.S.C. § 1746, hereby declare that the

following is true and correct:

        2.      I submit this Declaration in support of the State of New York’s litigation against the

United States Department of Education (“DOE”) and Elisabeth DeVos, in her official capacity as

Secretary of Education, regarding the recently issued rule entitled Nondiscrimination on the Basis of

Sex in Education Programs or Activities Receiving Federal Financial Assistance, 84 Fed. Reg. No.

30026 (May 19, 2020) (the “Final Rule”). I have compiled the information in the statements set forth

below either through personal knowledge, through the State University of New York Downstate

Health Sciences University (“SUNY Downstate”) personnel who have assisted me in gathering this

information from our institution, or on the basis of documents I have reviewed. I have also

familiarized myself with the Final Rule in order to understand its immediate impact upon SUNY

Downstate.

        3.      I am the Assistant Vice President of Diversity and Inclusion/Chief Diversity Officer

at SUNY Downstate located in Kings County, New York. I obtained my Juris Doctorate from Touro

College Jacob D. Fuchsberg Law Center in 2001, and received a bachelor’s degree from the State


                                                 -1-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 3 of 13




University of New York at Stony Brook. My educational background includes: certifications from

the Cornell School of Industrial and Labor Relations in the areas of Strategic Human Resources

Leadership and Diversity and Inclusion. I have been employed as the Assistant Vice President of

SUNY Downstate’s Office of Diversity and Inclusion since August 9, 2018. Prior to my tenure at

Downstate, I served as the Chief Diversity Officer/Title IX Coordinator for the City University of

New York—Kingsborough Campus from 2015-2018. Additionally, in 2012, I had the distinct honor

and privilege of having served as the inaugural Chief Title IX Coordinator for the New City

Department of Education which is our nation’s largest school system.

                                Background on SUNY Downstate

       4.      As one of the nation’s leading urban medical centers, SUNY Downstate traces its roots

back to 1860, when a school of medicine was founded at the Long Island College Hospital. The new

college’s faculty revolutionized medical education in this country by bringing the teaching of

medicine to the hospital bedside, rejecting the idea that physicians should be trained exclusively in

university lecture halls. As an academic medical center, SUNY Downstate serves the people of

Brooklyn through its three-fold mission of education, research, and patient care.

       5.      Today, SUNY Downstate Health Sciences University comprises a College of

Medicine, School of Health Professions, College of Nursing, School of Graduate Studies, School of

Public Health, and the University Hospital of Brooklyn (“UHB”). SUNY Downstate is the only

academic medical center in Brooklyn -- making UHB the borough’s only hospital located at an

academic medical center -- and UHB offers the most advanced and comprehensive care available to

its globally diverse population of over 2.3 million people.

       6.      In its five constituent colleges and schools, SUNY Downstate educates a total of

approximately 1,800 students, over half of whom are racial minorities and more than 70 percent of



                                                 -2-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 4 of 13




whom receive financial aid. In addition, SUNY Downstate trains about 1,000 medical residents, who

are assigned to two dozen affiliated hospitals.

       7.      More physicians who practice medicine in New York City received their training at

SUNY Downstate’s College of Medicine than at any other medical center in the country. And in

Brooklyn, specifically, SUNY Downstate has trained nearly half of all doctors practicing in numerous

specialty areas. SUNY Downstate’s College of Medicine ranks seventh in the country in the number

of its graduates who are now engaged in academic medicine.

       8.      SUNY Downstate is one of the largest employers in Brooklyn, with a total of over

4,000 employees, more than half of whom reside in Brooklyn.

       9.      SUNY Downstate is one of SUNY’s twenty-nine State-operated colleges, and UHB

is one of three hospitals that SUNY operates (along with the health science centers at Stony Brook

and Upstate). SUNY campuses are listed as separate line items in the New York State budget,

however, SUNY has flexibility (within statutory limits) to distribute funding among campuses and

programs according to the priorities of SUNY’s Board of Trustees.

       10.     SUNY Downstate receives significant amounts of funding from the federal

government for education, financial aid, and for research activities. SUNY Downstate and its students

are particularly reliant on funds provided and administered by the Department of Education. In each

of the 2018-19 and 2019-20 academic years, SUNY Downstate received more than $40 million

dollars in federal student aid, which includes graduate and undergraduate loans, Pell Grants, and Work

Study funds.

       11.     The federal funds that SUNY Downstate receives are essential to its three-fold mission

to provide education, research, and patient care. Many of SUNY Downstate's undergraduate and




                                                  -3-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 5 of 13




graduate students would simply be unable to matriculate without the provision of such financial aid

packages.

       12.      The Department of Education can enforce what it determines to be violations of Title

IX by suspending, terminating, or refusing to grant or continue federal funds from the Department of

Education. If SUNY Downstate were to lose its federal funding from the Department of Education,

it would not only result in a loss of jobs and placement for students, but also have a very real, and

very adverse, impact on the patient care provided to the hundreds of thousands of Brooklyn residents

who rely on SUNY Downstate for their healthcare needs.

       SUNY Downstate’s Current Policies and Procedures in Implementing Title IX

       13.      SUNY Downstate has a longstanding commitment to diversity and equal

opportunity in all aspects of our campus experiences, including Title IX. The campus’s Office of

Diversity and Inclusion (“ODI”), which manages the institution’s Title IX program, has enjoyed

the full support the Office of the President and senior leadership, with respect to the development,

implementation and enforcement of Title IX policies in our educational and workplace

environments.

       14.      ODI has extensive, nuanced expertise with regard to the breadth and complexity of

Title IX because we recognize that, in addition to the well-known segments of Title IX like

athletics and sexual misconduct, the scope of Title IX consists of other socially vital areas that

include, but are not limited to: gender-identity, gender-based pay inequity, the rights of pregnant

and parenting students, conscious/unconscious gender segregation in career and technical

education, disparities in the hiring of women available to teach STEM courses as well as the

institution’s obligation to mitigate or eradicate any achievement gaps between the sexes in STEM

courses. SUNY Downstate’s ODI has balanced these complicated and sensitive efforts by



                                                -4-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 6 of 13




positioning ODI as a confidential resource to all members of the campus community. While sexual

misconduct on the basis of sex was a protected category and was thereby incorporated into SUNY

Downstate’s non-discrimination policy, in 2018, SUNY Downstate drafted and promulgated a

stand-alone sexual misconduct policy to underscore the institution’s message of zero tolerance for

any such conduct.

       15.     SUNY Downstate’s ODI currently consists of the Assistant Vice President/Chief

Diversity Officer, the Title IX Associate and the Associate Director, for a total of three staff

members who are trained and have the subject matter expertise to address such complaints. In

addition to Title IX, ODI is responsible vetting all EEO-related complaints, affirmative action

planning, and various SUNY Systems Diversity initiatives. ODI also conducts campus wide EEO

educational trainings pursuant to Title VII, corrective action trainings and department specific

trainings by request.

       16.     SUNY Downstate’s sexual misconduct policy clearly defines prohibited conduct

of a sexual nature, and delineates who and how one may file a Title IX-related complaint at

SUNY Downstate. Under this policy, sexual misconduct is defined “as any unwelcome sexual

advance, request for sexual favors, or other verbal or physical conduct of a sexual nature, as well

as gender-based harassment that need not include sexual advances, when: (a) submission to such

conduct is made either explicitly or implicitly a term or condition of an individual's employment

or status as a student; (b) submission to or rejection of such conduct is used as the basis for

decisions affecting the employment or academic status of said individual; or (c) any such

conduct has the purpose or effect of unreasonably interfering with an individual's work

performance or educational experience, creates an intimidating, hostile or offensive work or

educational environment.



                                                 -5-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 7 of 13




       17.     The definition of sexual misconduct is not limited by geography. SUNY

Downstate asserts jurisdiction of Title IX complaints that take place off-campus where the

alleged incident took place in a setting that is deemed an extension of the workplace, such as

University sanctioned holiday gatherings, retirement events, work conferences, etc. Moreover,

SUNY Downstate, sua sponte, may exercise jurisdiction where one or more of the parties to a

Title IX complaint are members of the campus community and a sufficient nexus to the work or

educational environment is articulated.

       18.      As a general rule, ODI will accept verbal or written complaints. Individuals may

file complaints electronically by using the complaint form available on ODI’s website, email or

telephone. An individual may file a complaint anonymously. ODI reviews the anonymous

complaints to ascertain whether there is a legitimate investigative avenue. Title IX-related

complaints alleging sexual misconduct against a student are managed by SUNY Downstate’s

Office of Student and Academic Affairs.

       19.     Upon intake of a Title IX-related complaint, ODI, in consultation with campus

stakeholders (which might include leaders from the Office of General Counsel, the Office of

Student and Academic Affairs, the Office for Graduate Medical Education, or Human Resources,

as appropriate), will render a recommendation as to what, if any, interim supportive measures

should occur. Upon receipt of a complaint, ODI will contact the individual directly for

additional information. ODI will determine whether the complaint articulates a violation of the

policy and, if so, will conduct an investigation. ODI also provides guidance and technical

assistance in the event that the person reporting an issue is unsure of the appropriate category for

the conduct at issue.




                                                -6-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 8 of 13




       20.     ODI’s investigative process includes, but is not limited to, conducting an

interview of the complainant and other relevant parties, requesting supporting evidence (e-mails,

text messages, screenshots, pictures, etc.), an interview of the respondent, and if appropriate

witnesses identified by the respondent. ODI carefully reviews such complaints and makes the

determination as to whether there has been articulation of a violation of the sexual misconduct

policy. Complaints that fail to articulate a violation of policy, or that are brought by a

complainant-witness who later withdraws the complaint or is unresponsive/uncooperative will be

administratively closed without prejudice.

       21.     It is ODI’s policy to respect the privacy of all parties and witnesses involved in

Title IX complaints. However, the need for confidentiality must be balanced against the

obligation to cooperate with lawful investigations, to provide due process to the accused, and/or

to take necessary action to conciliate, investigate, or resolve the complaint. Therefore, at the

discretion of the Chief Diversity Officer, information regarding the subject complaint may be

disclosed in appropriate circumstances.

       22.     Between August 9, 2018 to date, ODI has fielded 27 sexual misconduct

complaints. It should be noted that, in some of these cases, the complainant did not articulate

sexual misconduct within the meaning of SUNY Downstate’s sexual misconduct policy and the

allegations were not substantiated.

       23.     ODI participates in student orientations, as well as customized employee

orientations, advising attendees of their rights and responsibilities pursuant to Title IX. This is

bolstered by the annual dissemination of the President’s Reaffirmation of the Institution’s

Commitment to Diversity, Affirmative Action and Title IX Letter center-wide email.




                                                 -7-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 9 of 13




       24.     ODI has developed and disseminated separate tailored educational Title IX

trainings to student and staff, consistent with longstanding federal Title IX guidance, the

institution’s obligations under the Clery Act, and the goals of Title VII and New York’s “Enough

is Enough” statute, Education Law §129-B. Since November 2018, ODI has conducted over

100 live training sessions to students, faculty and staff, and over 2,000 individuals have

completed ODI’s online trainings on SUNY Downstate’s anti-discrimination policies.

                     Immediate Impact of The Final Rule upon SUNY Downstate


       25.     The Final Rule will have a substantial and unnecessarily disruptive impact on

SUNY Downstate’s Title IX investigations.

       26.     Most notably, the Final Rule would redirect the institution’s attention away from

its most pressing mission which is to provide an effective, focused emergency response to COVID-

19 in that the vast majority of SUNY Downstate’s student population and workforce are essential

workers.

       27.     Upon UHB’s designation by Governor Andrew Cuomo as a COVID-only facility

in late March 2020, UHB devoted all available resources to combatting the virus. This included

the immediate cessation or suspension of all elective medical admissions, all elective surgeries, all

obstetric deliveries (both scheduled and spontaneous), all elective imaging studies and ambulatory

care appointments. UHB transferred out existing, non-COVID patients to other facilities, forgoing

the revenue that treating such patients would have provided. UHB also undertook emergency

credentialing of staff to support patient care and maintain adequate staffing (including physicians,

nurses, respiratory therapists, social workers, etc.) during a time of profound fear and unease

among the general population and its workforce. Hospital bed capacity was increased to allow for

critical/intensive care, which itself requires plastic barriers between patient bays, and outdoor tents


                                                 -8-
      Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 10 of 13




were erected for use as a potential surge space. UHB utilized two Body Collection Project trailers

from the Office of the Chief Medical Examiner to help deal with decedents.

       28.     As of this writing, SUNY Downstate had conducted nearly 2500 COVID-19 tests,

had nearly 800 inpatients infected with COVID-19, and had, tragically, lost 297 patients since the

start of the pandemic. SUNY Downstate’s staff has bravely endured a heavy toll these past few

months, and that toll is unlikely to lift anytime soon, as both clinical and ancillary disciplines will

be called upon to support ongoing patient care and infection control initiatives.

       29.     SUNY Downstate will have to divert substantial resources to the implementation

of the Final Rule in a number of ways, all of which will distract it from its overall mission in the

midst of the pandemic.

       30.     The institution would no longer be permitted to use a “single investigator model,”

which has one official tasked with investigating, adjudicating and issuing disciplinary sanctions

against respondents. The regulations instead require three separate individuals to work through

separate pieces of a single Title IX complaint process: a Title IX coordinator, who receives reports

of sexual misconduct; an investigator, to gather facts and interview parties and witnesses; and a

decision maker, to determine sanctions and remedies for parties. This new model would further

strain ODI’s already overworked staff, if not be outright unfeasible for its three members to

effectuate, and would undermine the integrity of the existing process. To train and/or hire

additional staff to meet this need will not be possible for SUNY Downstate, given budget

constraints precipitated by its aforementioned ongoing fight against COVID-19.

       31.     Further, because the decision maker cannot be the Title IX Coordinator or someone

who has played a part in the investigation, institutions like SUNY Downstate may shy away from

appointing the best-trained and qualified individuals to specific portions of investigations if they



                                                 -9-
       Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 11 of 13




wish to preserve the right to use such individuals during a subsequent grievance hearing. These

arbitrary restrictions on roles can lead to results that directly conflict with the stated purpose of

“balanced interest and restored due process.”

       32.     The Final Rule’s insistence that both parties must use an “advisor” to conduct cross-

examination, without providing guidance on who can – and cannot – serve as an advisor, also

adversely affects the integrity of SUNY Downstate’s existing Title IX investigative process. A

respondent could very well choose as an advisor someone who plays a central role in the reporting

individual’s career advancement (for instance, a Chief Resident), which would have the obvious

effect of making a reporting individual hesitant to come forward with even legitimate complaints.

       33.     Additionally, the requirement that Title IX hearings be live and/or interactive

creates its own chilling effect, and unnecessary undue hardship. In conjunction with the “advisor”

rule, a reporting individual would be much more likely to experience unnecessary re-

traumatization when required to participating in such live or interactive hearing.

       34.     The Final Rule’s definition of sexual harassment is unduly burdensome in that it

requires that unwelcome sexual conduct be severe, pervasive and objectively offensive, and that

this conduct effectively deny access to educational opportunities to constitute a violation of Title

IX, flies in the face of principles of equity and fairness. The new definition will result in a chilling

effect, as students and even residents – many of whom, by definition, are in strictly hierarchical

arrangements as they hope to advance toward the completion of their degree and/or fellowship –

will be less willing to come forward. This is especially true in light of the different standards that

the Final Rule would impose on students as compared with employees. Medical residents already

occupy a unique, almost hybrid student-employee role on campus; the fact that the Final Rule’s




                                                 -10-
      Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 12 of 13




definition of sexual harassment departs from that under Title VII will create not only a chilling

effect, but unnecessary confusion for medical residents, as well.

       35.     The Final Rule’s requirement that unwelcome sexual conduct be not only

“…severe, pervasive and objectively offensive,” but also result in the denial of “access to

educational programming and/or activities” is unduly restrictive. This new definition would

require that complainants and institutions meet new, stringent requirements before SUNY

Downstate can fulfill its obligation to prevent and redress sexual misconduct. The new definition

of sexual harassment has the purpose and/or effect of deterring complainants from coming forward

because many complainants will not believe that their experience satisfies the Rule’s new

definition of sexual harassment.

       36.     Finally, in-person hearings are not feasible considering the nation, and Brooklyn

especially, is in the midst of a pandemic whose response prescribes social distancing. SUNY

Downstate does not have the physical infrastructure or fiscal resources to accommodate this

change. To the extent that live hearings can be done via video conferencing, this presumes that

third-party complainants or witnesses to an investigation have access to technology to

meaningfully participate in any such hearing.




                                                -11-
      Case 1:20-cv-04260-JGK Document 20-17 Filed 06/25/20 Page 13 of 13



I declare uodcr penalty of perjury that,   to   the best of my knowledge, the foregoing is true and

correct.



   Executed on this      day of June, 2020




                                                  .
                                                 Vtctona Ajt   e, ......,.,..   - --
                                                Assistant Vice President of Diversity
                                                Inclusion/Chief Diversity Officer
                                                SUNY Do"'nstatc Health Sciences University




                                                  - 12-
